Citation Nr: 0928195	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
prepatellar syndrome in the right knee with residuals.  

2.  Entitlement to an initial compensable rating for 
prepatellar syndrome in the left knee with residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to November 
1995.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the VA RO in 
Winston-Salem, North Carolina, which, inter alia, granted 
service connection for prepatellar syndrome in the right and 
left knees with residuals, and assigned separate, 
noncompensable (0 percent) ratings, effective from October 5, 
2004.  

As the claims for higher ratings for the Veteran's service-
connected right and left knee disabilities involve requests 
for higher ratings following the grant of service connection, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran's right knee disability is manifested, even 
considering his pain, by no limitation of motion on flexion 
or extension, nor by ankylosis, or by slight recurrent 
subluxation or lateral instability.  

3.  The Veteran's left knee disability is manifested, even 
considering his pain, by no limitation of motion on flexion 
or extension, nor by ankylosis, or by slight recurrent 
subluxation or lateral instability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
prepatellar syndrome in the right knee with residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes (DCs) 5003, 5019, 5256, 5257, 5260, 
and 5261 (2008).

2.  The criteria for an initial compensable rating for 
prepatellar syndrome in the left knee with residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, DCs 5003, 5019, 5256, 5257, 5260, and 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board acknowledges a decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, the Board notes that no duty 
to provide the notice described in 38 C.F.R. § 3.159(b)(1) of 
this section arises upon receipt of a Notice of Disagreement 
(NOD) with an initial rating.  Therefore, the requirements 
outlined in Vazquez-Flores are not applicable to this claim.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In this case, in letters dated in October 2004, November 
2004, February 2005, and March 2006, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to the claim.  In particular, the 
March 2006 letter informed him as to disability ratings and 
effective dates.  The claim was last adjudicated via a 
statement of the case (SOC) in May 2006.  

As the notice regarding the requirements delineated in 
Dingess came after the initial adjudication of the claim, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO in May 2006, after proper VCAA 
notice was provided and after the Veteran had an opportunity 
to respond.  Further, there is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim, as evidenced by the Veteran's 
representative's July 2009 Appellant's Brief.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records and a VA examination.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

The Board is aware of the Veteran's contentions, expressed in 
the July 2009 Appellant's Brief, that called into question 
the adequacy of this VA examination for the purposes of 
rating his bilateral knee disabilities.  Specifically, the 
representative argued that the VA examiner's credentials were 
not apparent in the report, that no X-rays were obtained, and 
that it was unclear as to how range of motion findings were 
obtained.  However, a review of the examination report 
discloses a detailed and thorough physical examination with 
findings and comments from the examiner regarding the 
Veteran's disability.  Moreover, X-rays were in fact taken of 
both the right and left knees, as discussed in greater detail 
below.  Although there is no mention of the use of a 
goniometer, there is likewise no statement in the report that 
it was not used, or that the examiner was unable to determine 
accurately the ranges of motion, and the Veteran, himself, 
has not alleged that a goniometer was not used during the 
exam.  The examiner also considered functional loss.  In 
short, this VA examination was fully adequate.  Finally, 
although a certified Physician Assistant appears to have 
conducted the examination, a VA physician reviewed and 
approved the report.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

A.  Acute, Subacute, or Chronic Diseases

Diagnostic Code 5019 instructs that bursitis will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 
5019 (2008).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  




B. Disabilities of the Knee and Leg

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, 
provides as follows:

Diagnostic Code 5256 provides:

Knee, ankylosis of:

60%	Extremely unfavorable, in flexion at an angle of 45º or 
more;

50%	In flexion between 20º and 45º;

40%	In flexion between 10º and 20º;

30%	Favorable angle in full extension, or in slight flexion 
between 0º and 10º.

See 38 C.F.R. § 4.71a, DC 5256 (2008).  

Diagnostic Code 5257 provides:

Knee, other impairment of:

Recurrent subluxation or lateral instability:

30%	Severe;

20%	Moderate;

10%	Slight.

See 38 C.F.R. § 4.71a, DC 5257 (2008).  

Diagnostic Code 5260 provides:

Leg, limitation of flexion of:

30%	Flexion limited to 15º

20%	Flexion limited to 30º

10%	Flexion limited to 45º

0%	Flexion limited to 60º

See 38 C.F.R. § 4.71a, DC 5260 (2008).  

Diagnostic Code 5261 provides:

Leg, limitation of extension of:

50%	Extension limited to 45º

40%	Extension limited to 30º

30%	Extension limited to 20º

20%	Extension limited to 15º

10%	Extension limited to 10º

0%	Extension limited to 5º

See 38 C.F.R. § 4.71a, DC 5261 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to initial 
compensable evaluations for his right and left knee 
disabilities.  He essentially claims that these disabilities 
are more severe than are contemplated by a noncompensable (0 
percent) ratings, and describes symptoms of pain, stiffness, 
and discomfort that have increased in intensity and duration, 
and that are no longer improved by medication.  Further, the 
Veteran alleges that these disabilities have adversely 
affected his ability to perform his job without pain or 
discomfort.  

Upon review of the evidence, the Board finds that the 
Veteran's right and left knee disabilities are manifested by 
no more than subjective reports of pain with noncompensable 
symptomatology.  Service treatment records, dated from 
February 1984 to October 1995, generally reveal complaints of 
and treatment for bilateral knee pain, slight atrophy in the 
right knee, and crepitus in the right knee, and show 
diagnoses of chondromalacia in the right knee superior 
patella and bilateral patellofemoral pain syndrome.  
Significantly, a VA treatment record, dated in February 2003, 
provides the only instance of post-service treatment for any 
knee disorder, and reflects reports of swelling in the knees.  

Notably, although the Veteran has claimed in his VA Form 9, 
Appeal to Board of Veterans' Appeals, received in July 2006, 
that his pain and discomfort have increased in duration and 
intensity over time, the Board notes that the he has not 
submitted any new medical evidence, or requested that any 
additional evidence be obtained, since filing his NOD with 
the original rating decision in October 2005, to support his 
contentions.  Additionally, as addressed in greater depth and 
detail below, even though the Board is required to consider 
the effect of pain on the Veteran's disabilities, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In conjunction with the appeal, the Veteran underwent a VA 
joints examination, dated in January 2005, during which he 
reported mild pain in the knees at baseline and flare-ups of 
stiffness, particularly with prolonged working, walking, 
driving, sitting, and lifting, for which he has been treated 
with various medications and uses knee braces.  The examiner 
noted that the Veteran was first treated for knee pain, 
weakness, and stiffness after descending from a ladder in 
service, and he was treated for bursitis in both knees, but 
was told that his knees were "not to the point that they 
needed to be operated on."  On physical examination, the 
examiner observed that the right and left knees show no 
evidence of effusion, were grossly without hypertrophy, all 
bony landmarks were palpable, Drawer signs were negative, 
Lachman's were negative, McMurray's were negative, collateral 
ligaments were intact, the knees were stable, and there was 
palpable, but no audible crepitus to range of motion of the 
right knee.  Further, range of motion testing results 
indicate extension to 0 degrees, and flexion to 140 degrees, 
bilaterally.  Further, repetitive motion of the knees, 
bilaterally was significant for increased symptoms.  The 
Veteran was diagnosed with left knee prepatellar syndrome and 
residuals, and right knee prepatellar syndrome and residuals.  
Further, an accompanying VA radiology report of the same date 
shows negative findings for current degenerative disease 
and/or bursitis in either knee.  

Based on the foregoing, the Board finds that initial 
compensable evaluations for the Veteran's right and left knee 
disabilities, under any of the applicable diagnostic 
criteria, are not warranted for any period.  In order to 
warrant a compensable evaluation, the evidence must show 
evidence of ankylosis, recurrent subluxation or lateral 
instability, or flexion or extension limited to at least 60 
degrees and/or 5 degrees, respectively.  

The evidence of record reveals that the Veteran's right and 
left knee disabilities are manifested by no limitation of 
flexion or extension, nor by any evidence of ankylosis, or 
any recurrent subluxation or lateral instability.  Overall, 
the evidence does not support an initial compensable 
evaluation for prepatellar syndrome in the right knee with 
residuals, or for prepatellar syndrome in the left knee with 
residuals for any period, and the claim for these benefits 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether an increased evaluation for 
either disability may be warranted.  While recognizing that 
the Veteran has subjective complaints of pain in regard to 
both of his disabilities, as noted above, and while the 
record contains an indication that the Veteran suffers from 
flare-ups, there is no evidence indicating a finding of 
additional functional loss beyond that which was objectively 
shown in the examinations due to pain, weakness, excess 
fatigability, or incoordination.  Therefore, the Board holds 
that additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his right and left knee disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation. 
There is also no indication that these disabilities have 
necessitated any periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for referral actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any initial compensable rating for any 
period, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board finds that 
"staged" ratings are not appropriate in this case.  See 
Fenderson 12 Vet. App. at 126.  


ORDER

An initial compensable rating for prepatellar syndrome in the 
right knee with residuals is denied.  

An initial compensable rating for prepatellar syndrome in the 
left knee with residuals is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


